Citation Nr: 1741661	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  16-34 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to a higher initial rating for coronary artery disease (CAD), currently rated 30 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1963 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for CAD (claimed as ischemic heart disease) associated with herbicide exposure, and assigned an initial rating of 30 percent, effective August 31, 2010.  The Veteran timely appealed the initial rating assigned.

In light of the Court's holding in Rice v. Shinseki, 22 Vet. App. 446 (2009), the Board has assumed jurisdiction of the claim of entitlement to a TDIU as part and parcel of the increased rating claim on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is necessary before a decision can be reached on the merits of the claims.

In a March 2015 letter, Dr. R.H.B., a private physician, indicated that he has been treating the Veteran for his CAD condition since October 2004.  The claims file includes treatment records from Dr. R.H.B. dated October 2014 referencing a catheterization procedure, however, the records of the procedure do not appear to be in the claims file.  As there may be outstanding treatment records pertinent to the CAD increased rating claim on appeal, the claim is remanded for the RO to attempt to obtain outstanding treatment records from Dr. R.H.B.

As for the TDIU claim, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  38 C.F.R. § 4.16(a).

Here, the Veteran is currently service-connected for posttraumatic stress disorder (rated 30 percent disabling), CAD (rated 30 percent disabling), and diabetes mellitus (rated 20 percent disabling) with a combined rating of 60 percent.  Thus, he is not currently eligible for a TDIU on a schedular basis.  38 C.F.R. § 4.16 (a) (2016).  

However, as the CAD claim is being remanded to the RO for further development, a higher rating may be assigned.  Thus, the AOJ should consider the issue of entitlement to a TDIU after readjudication of the CAD increased rating claim.  If the Veteran then meets the schedular requirements, the AOJ should readjudicate entitlement to a TDIU on this basis.  If the Veteran does not meet the schedular criteria, a TDIU may still be granted even if the Veteran does not meet the schedular standards if the criteria of inability to secure and follow substantially gainful employment are met.  38 C.F.R. § 4.16 (b).  The Board may not grant this benefit in the first instance.  Rather, it must remand the case for referral to the Director of Compensation Service if such consideration is warranted.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001). 

The Veteran, by and through his representative, claims that scars from his service-connected CAD are not painful or unstable, however, the scars constantly itch.  See August 2017 Informal Hearing Presentation.  The Veteran also claims that although he currently works part-time as a bus driver, his limited educational attainment and service-connected disabilities prevent him from performing heavy manual labor jobs.  Id.  If TDIU cannot be addressed on a schedular basis after implementing the Board's grant of service connection for a low back disability, then the issue of entitlement to a TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) should be referred to the Director of Compensation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the claims file any outstanding VA treatment records which have not already been associated with the claims file.

2. With any necessary assistance from the Veteran, obtain all private treatment records, including records from Dr. R.H.B., the Veteran's private physician.

Specifically, the RO should request all outstanding treatment records from Dr. R.H.B. since October 2004.  All efforts to obtain these records should be documented in the claims file.

If any records are unavailable, action should be taken in accordance with 38 C.F.R. § 3.159(e).

3. After completing the above development, determine whether consideration of entitlement to a TDIU on a schedular basis under 38 C.F.R. § 4.16(a) is warranted.  If so, readjudicate the claim.  If not, refer the issue of entitlement to a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b) to the Director of Compensation Service and readjudicate the claim after it is returned.

4. Thereafter, readjudicate the claims on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




